Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 1 of 226




          Exhibit 1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 2 of 226




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 vs.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



           PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
               TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

       Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

       Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No.15: For each Plaintiff, identify which pled alternatives in� 114
       are being pled on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiff's signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                  1
            Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 3 of 226




    Plaintiff's Initials    Alternative Pied (Compl., 114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium



      4A
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
                           paragraph 114(a). 1


                           Execution by a single dose of compounded pentobarbital or sodium
                           pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                           Complaint paragraph 114(b).


                           Execution by a single dose of 40 milligrams of FDA-approved
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
                           Amended Complaint paragraph 114(c).


                           Execution by firing squad as described fully m Plaintiffs' Third
                           Amended Complaint paragraph 114(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in ,i 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 4 of 226




       The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expe11 Report ,i 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital
                                                                                II      sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report ,i 25. The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,i,i 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ,i,i 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,i,i 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                 3
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 5 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, F AAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                 4
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 6 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced
              •I        that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Bmovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                  5
             Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 7 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.

                                         *       *       *




                                                 6
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 8 of 226




                                       , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April d'l , 2021
Date                                                ature
                                                    ���

          3 2021
Dated: May_,

                                     s/ Michael W Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A.McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Liebennan@fd.org
                                     Emma_Rolls@fd.org

                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     Jrunes K. Stronski (admitted pro hac vice)
                                     Crowell &Moring LLP
                                     590Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                     JonM. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     JenniferMoreno (Bar No. CA 244967)
                                     850 West Adruns Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd.org
                                     Jennifer_Moreno@fd.org

                                      COUNSEL FOR PLAINTIFFS


                                                7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 9 of 226




                      Alex Kursman
                      Shawn Nolan
                      Assistant Federal Defenders Capital Habeas Unit
                      Federal Community Defender Office for the Eastern
                      District of Pennsylvania
                      601 Walnut Street
                      Philadelphia, PA 19106
                      Telephone: (215) 928-0520

                      COUNSEL FOR PHILLIP HANCOCK




                               8
            Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 10 of 226

"

                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF OKLAHOMA


     RICHARD GLOSSIP, et al.,                         )
                                                      )
                             Plaintiffs,              )
                                                      )
                     vs.                              )   Case No. 5:14-CV-665-F
                                                      )
     RANDY CHANDLER, et al.,                          )
                                                      )
                             Defendants.              )



                PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                    TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

           Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

    Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

    Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

    Defendants' Interrogatories Nos. 15 & 16 as follows:

                SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

           Subject to, and without waiver of, the General and Specific Responses and Objections set

    forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

    Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

           Interrogatory No. 15: For each Plaintiff, identify which pled alternatives in� 114
           are being pled on behalf of that particular Plaintiff.

            Supplemental Response: Subject to foregoing objections, each Plaintiff responds

    individually as follows as indicated by that Plaintiffs signature verifying these Interrogatories and

    that Plaintiffs initials below:




                                                     1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 11 of 226




    Plaintiff's Initials    Alternative Pied (Compl. 1 114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
                           paragraph 114(a). 1


                           Execution by a single dose of compounded pentobarbital or sodium
                           pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                           Complaint paragraph 114(b).


                           Execution by a single dose of 40 milligrams of FDA-approved
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
                           Amended Complaint paragraph 114(c).


                           Execution by firing squad as described fully m Plaintiffs' Third
                           Amended Complaint paragraph 114(d).
��rl--,�

          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in � 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

( 1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 12 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ,r 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report         ,r 25.   The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,r,r 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ,r,r 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

1 7 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,r,r 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                  3
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 13 of 226




· Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

 Sherman Expert Report ,r,r 26, 47.

        There are both university and private commercial laboratories within Oklahoma capable of

 performing the synthesis of both execution chemicals that are available commercially for hire,

 including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

 capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

 pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

 Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

 pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

 carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

 See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

 hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

 In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

 (D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

 2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

 efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

 Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

        Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

 transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

 knows where to acquire pentobarbital:

                Q Did the DOC ask you if you knew where you could acquire the
                active pharmaceutical ingredient to compound pentobarbital?

                A No. That's not what I was engaged to do.

                Q Do you know where to acquire it?



                                                   4
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 14 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they· said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                  5
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 15 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.
                                         *       *       *




                                                 6
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 16 of 226




I, %-ic)0"7          \J-.f5)   W     l, , declare under penalty of perjury that the foregoing is true
and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April.)...�, 2021
Date

           3 2021
Dated: May _,

                                     s/ Michael W. Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: ( 405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org

                                      Harry P. Cohen (admitted pro hac vice)
                                      Michael K. Robles (admitted pro hac vice)
                                      James K. Stronski (admitted pro hac vice)
                                      Crowell &Moring LLP
                                      590Madison Avenue
                                      New York, NY 10022
                                      Telephone: (212) 223-4000
                                      hcohen@crowell.com

                                      JonM. Sands
                                      Federal Public Defender District of Arizona
                                      Dale A. Baich (OH Bar No. 0025070)
                                      JenniferMoreno (Bar No. CA 244967)
                                      850 West Adams Street, Suite 201
                                      Phoenix, Arizona 85007
                                      Telephone: (602) 382-2816
                                      Facsimile: (602) 889-3960
                                      dale_baich@fd.org
                                      Jennifer_Moreno@fd.org
                                      COUNSEL FOR PLAINTIFFS



                                                 7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 17 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 18 of 226




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA


 RJCHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 vs.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS.15 & 16

       Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

       Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No. 15: For each Plaintiff, identify which pled alternatives in ,r 114
       are being pled on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiff's signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                  1
           Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 19 of 226




    Plaintiff's Initials    Alternative Pied (Compl. 1 114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
       i,�                 paragraph 114(a). 1


                           Execution by a single dose of compounded pentobarbital or sodium
                           pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                           Complaint paragraph 114(b).


                           Execution by a single dose of 40 milligrams of FDA-approved
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
                           Amended Complaint paragraph 114(c).


                           Execution by firing squad as described fully m Plaintiffs' Third
                           Amended Complaint paragraph l 14(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in ,r 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 20 of 226




       The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ,r 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report         ,r 25.   The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,r,r 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ,r,r 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

1 7 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,r,r 26,
                                                       .
47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                  3
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 21 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

        There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

                                                                   .. Case No. 19-mc-0145,
In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                 4
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 22 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

                               .. the State of Oklahoma can obtain pentobarbital from one or
       As an additional alternative,

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Bmovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                 5
             Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 23 of 226




    protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

    that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

    to use Oklahoma's current Execution Protocol. Id. at 182-86.

            Another alternative source for pentobarbital is the source(s) used by the federal government

    to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

    executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

    identify the federal government's source of pentobarbital included calling the "main line" at USP

    Terre Haute "three times," each time being transferred to the "public information officer," and

    each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

    Tr. at 71.

            And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

    from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

    not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

    active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

    included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

    of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

    at 84-85, 89-90.

            The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

    the above-described five potential sources have been inadequate to conclude that either sodium

    pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

    carrying out Oklahoma's Execution Protocol. See sources cited above.

                                             *       *       *




                                                     6
.
            Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 24 of 226




I, ""'2:.......f....1""'
                     4....
                         1Jz'""'w"--'6'-'--. _,U=�"-'1.-vt,v.
                                                      '-=-"""",:;,---"i.-t,_____, declare under penalty of perjury that the foregoing is true


and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April   'ly, 2021                                                          #.l,, ~~
Date                                                                      )kfgnature
           3 2021
Dated: May _,

                                                     s/ Michael W. Lieberman
                                                     Michael W. Lieberman, OBA# 32694
                                                     Emma V. Rolls, OBA# 18820
                                                     Office of the Federal Public Defender
                                                     215 Dean A. McGee Ave., Suite 707
                                                     Oklahoma City, OK 73102
                                                     Telephone: (405) 609-5975
                                                     Michael_Lieberman@fd.org
                                                     Emma_Rolls@fd.org

                                                      Harry P. Cohen (admitted pro hac vice)
                                                      Michael K. Robles (admitted pro hac vice)
                                                      James K. Stronski (admitted pro hac vice)
                                                      Crowell &Moring LLP
                                                      590Madison Avenue
                                                      New York, NY 10022
                                                      Telephone: (212) 223-4000
                                                      hcohen@crowell.com

                                                      JonM. Sands
                                                      Federal Public Defender District of Arizona
                                                      Dale A. Baich (OH Bar No. 0025070)
                                                      JenniferMoreno (Bar No. CA 244967)
                                                      850 West Adams Street, Suite 201
                                                      Phoenix, Arizona 85007
                                                      Telephone: (602) 382-2816
                                                      Facsimile: (602) 889-3960
                                                      dale_baich@fd.org
                                                      Jennifer_Moreno@fd.org

                                                      COUNSEL FOR PLAINTIFFS


                                                                     7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 25 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 26 of 226




                             UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA

 RICHARD GLOSSIP, et al.,                        )
                                                 )
                        Plaintiffs,              )
                                                 )
                vs.                              )   Case No. 5:14-CV-665-F
                                                 )
RANDY CHANDLER, et al.,                          )
                                                 )
                        Defendants.              )



           PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
               TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

       Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

           SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

       Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No. 15: For each Plaintiff, identify which pled alternatives in� 114
       are being pled on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiffs signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                 1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 27 of 226




    Plaintiff's Initials   Alternative Pied (Compl. � 114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
                           paragraph 114(a). 1


                           Execution by a single dose of compounded pentobarbital or sodium
                           pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                           Complaint paragraph 1 l 4(b).


                           Execution by a single dose of 40 milligrams of FDA-approved
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
                           Amended Complaint paragraph 114(c).


                           Execution by firing squad as described fully m Plaintiffs' Third
                           Amended Complaint paragraph 114(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pied in , 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 28 of 226




       The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report� 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report � 25. The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report�� 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report�� 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report�� 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                 3
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 29 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,i,i 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,i,i 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report ,i,i 27, 88-94. Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                 4
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 30 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

        .. announced that the "Attorney General's Office has found a lawful supplier of
also recently

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                  5
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 31 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the, above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.
                                          *       *      *




                                                 6
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 32 of 226




                                      , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April)-1- 2021                                                     A� ))£yrA              ��1)
Date
                                                                   1o     73£.,J Cot-�
           3 2021
Dated: May _,

                                     s/ Michael W. Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org

                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell & Moring LLP
                                     590 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                     Jon M. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     Jennifer Moreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd.org
                                     Jennifer_Moreno@fd.org

                                     COUNSEL FOR PLAINTIFFS


                                               7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 33 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 34 of 226




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 vs.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS.15 & 16

       Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

       Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No.15: For each Plaintiff, identify which pled alternatives in ,r 114
       are being pled on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiffs signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                  1
           Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 35 of 226




    Plaintifrs Initials    Alternative Pied (Compl. 1 114)

                          Execution by a single dose of FDA-approved pentobarbital or sodium
                          pentothal (thiopental) as provided by Charts A and B of the Execution
                          Protocol as described fully in Plaintiffs' Third Amended Complaint
                          paragraph 114(a). 1



                          Execution by a single dose of compounded pentobarbital or sodium
                          pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                          Complaint paragraph 114(b).


                          Execution by a single dose of 40 milligrams of FDA-approved
                          midazolam and potassium chloride, as described fully in Plaintiffs' Third
                          Amended Complaint paragraph 114(c).


                          Execution by firing squad as described fully m Plaintiffs' Third
                          Amended Complaint paragraph 114(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in ,r 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                  2
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 36 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ,r 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report         ,r 25.   The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,r,r 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ,r,r 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,r,r 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                  3
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 37 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter of the Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                  4
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 38 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal
                                                                              • injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State
                                           -r of Oklahoma can obtain pentobarbital from one or


more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                  5
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 39 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.
                                         *       *       *




                                                 6
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 40 of 226




I,   L!1tII"\oS � io 5id,l1 u1,f'e under penalty of perjury that the foregoing is true
                      Al\:


and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April   Z(o 2021
Date

           3 2021
Dated: May _,

                                     sl Michael W. Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org

                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell & Moring LLP
                                     590 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                     Jon M. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     Jennifer Moreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd.org
                                     Jennifer_Moreno@fd.org

                                     COUNSEL FOR PLAINTIFFS


                                               7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 41 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 42 of 226




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                          )
                                                   )
                         Plaintiffs,               )
                                                   )
                 vs.                               )   Case No. 5:14-CV-665-F
                                                   )
 RANDY CHANDLER, et al.,                           )
                                                   )
                         Defendants.               )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS.15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

       Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No.15: For each Plaintiff, identify which pled alternatives in�· 114
       are being pled on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiff's signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                  1
              Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 43 of 226




    Plaintiffs Initials             Alternative Pied (Compl.1114)

                                   Execution by a single dose of FDA-approved pentobarbital or sodium
                                   pentothal (thiopental) as provided by Charts A and B of the Execution
                                   Protocol as described fully in Plaintiffs' Third Amended Complaint
                                   paragraph 114(a). 1


                                   Execution by a single dose of compounded pentobarbital or sodium
                                   pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                                   Complaint paragraph 114(b).




        4... ·.,..· /".:...__.-.
                                   Execution by a single dose of 40 milligrams of FDA-approved
                                   midazolam and potassium chloride, as described fully in Plaintiffs' Third
      •     �·
---..'--t-++-------
                                   Amended Complaint paragraph 114(c).
    7




           ....,f�J,,(.,...___
                                   Execution by firing squad as described fully m Plaintiffs' Third

--,.,_IJ r    4
               .·�                 Amended Complaint paragraph 114(d).


           Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
           obtain pentobarbital or sodium pentothal for use in an execution to be held within
           the State, as pled in ,1 114 of your Complaint.

           Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

           The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                           2
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 44 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ,r 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report         ,r 25.   The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,r,r 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ,r,r 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,r,r 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                  3
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 45 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

       There are both university and
                                  " private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University ofOklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion ofDr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you ifyou knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                  4
               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply
                                                                                                        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 46 of 226




of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at
                                                                         ;




112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                 5
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 47 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.

                                         *       *       *




                                                 6
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 48 of 226




                                       , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April   2f,, 2021
Date                                                Si

          3 2021
Dated: May_,

                                     s/ Michael W. Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A.McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org

                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell &Moring LLP
                                     590Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                     JonM. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     JenniferMoreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd.org
                                     Jennifer_Moreno@fd.org

                                      COUNSEL FOR PLAINTIFFS


                                               7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 49 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 50 of 226



                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


RJCHARD GLOSSJP, et al.,                        )
                                                )
                        Plaintiffs,             )
                                                )
                vs.                             )    Case No. 5:14-CV-665-F
                                                )
RANDY CHANDLER, et al.,                         )
                                                )
                        Defendants.             )



            PLAINTIFFS' SUPPLEMENTAL
                                   R
                                     RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTE ROGATORIES NOS. 15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and

the Colllt's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

        Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogato1ies,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

        Interrogatory No. 15: For each Plaintiff, identify which pled alternatives in �
        114 are being pled on behalf of that particular Plaintiff.

        Supplemental Response: Subject to forego:ing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiff's signature verifying these Interrogatories

and that Plaintiff's initials below:




                                                 1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 51 of 226



 PinintifPs Initials       Alternative Plcd (Compl. � 114)

                          Execution by a single dose of FDA-approved pentobarbital or sodium
                          pcntothal (thiopental) as provided by Charts A and B of the Execution
                          Protocol as described fully in Plaintiffs' Third Amended Complaint
      (Z (r,              paragraph ll4(a). 1



                          Execution by a single dose of compounded pentobarbital or sodium
                          pentotbal (thiopental) as described fully in Plaintiffs' Third Amended
                          Complaint paragraph 114(b).


         Execution by a single dose of 40 milligrams of FDA-approved
         midazolam and potassium chloride, as desctibed fully in Plaintiffs' Third
-------- Amended  Complaint paragraph l 14(c).


                          Execution by firing squad as described fully in Plaintiffs' Third Amended
                          Complaint paragraph 114(d).


           Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
           obtain pentobarbital or sodium pentothal for use in an execution to be held within
           the State, as pled in � 114 of your Complaint.

           Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

           The State of Oklahoma bas at least five alternative potential sources for pentobarbital:

 (1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr.

 Buffington who testified that be is aware of a source or sources; (3) the source(s) for the

 numerous other states that carry out executions using pentobarbital; (4) the source(s) for the

 federal government, which has recently carried out 13 executions using pentobaibital; or (5) one

 of the more than 900 pharmacies licensed by the State of Oklahoma and not contacted by the

 ODOC in an effott to find pentobarbital.



 1
     Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
      Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 52 of 226




       The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol1 is feasible, available, and readily

i mplemented. See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D. 1

attached hereto as Exhibit B ("Sherman Expert Report"). The method for synthesis of both

sodium pentothal or pentobarbital sodium is efficient, scalable, and straightforward. Sherman

Expert Repor:t � 25. It involves alk:ylation of malonic ester followed by cyclization with thiourea

in the presence of sodium ethoxide. Because the method for synthesis of sodium pentotbal and

pentobarbital sodium is scalable, the execution chemicals can be made in tbe quantities called for

in the Execution Protocol, and increased as needed. Sherman Expert Report� 25. The reactions

necessary to synthesize the execution chemicals require reactants (ingredients) that are

commercially available, and standard laboratory equipment and glassware that is either readily

available in most laboratories or easy to obtain. Sherman Expert Report �125, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ml 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry.        Undergraduate students with this level of

experience who have worked in Dr. Sherman's research laboratory at the University of Michigan

over the past 17 years have the skills to conduct this level of synthetic chemistry. Sherman

Expert Report�� 26, 47. Synthetic work requiring the same level of skills to make pentobarbital

or pentobarbital sodium has also been conducted by persons at Dr. Sherman's start-up company




                                                 3
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 53 of 226



Alluvium Biosciences, Inc., by undergraduale students with one to two years of laboratory

experience. Sherman Expert Report ,r,r 26, 47.

       There m·e both university and private commercial laboratories within Oklahoma capable

of perfom1ing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Repoit ,rt 27, 88-94. These labs have

the capability to perform the synthesis and the requisite post-synthesis testing necessary to

provide pentobarbital sodiwn or sodium pentothal in the quantities required by the Execution

Protocol. Sherman Expert Report �,r 27, 88-94. Following synthesis of pentobarbital sodium or

sodium pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward

and can be carried out by" a compounding pharmacist licensed by the state and with appropriate

experience. See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS,

FAAPS, attached hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W.

Swaan, Ph.D., filed in In the Matter of the Federal Bureau ofPrisons' Execution Protocol Cases,

Case No. 19-mc-0145, (D. Col.) and materials attached to and cited therein, attached to the

Expert Opinion of Dr. Block; 2/10/2 I Buffington Dep. Tr. at 117-119. ODOC Director Crow

testified that ODOC bad made no efforts to obtain synthesis of the active pharmaceutical

ingredient pentobarbital used in Oklahoma's Execution Protocol. See I 1/12/2020 Crow Dep. Tr.

at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional eff01t through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Djd the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.



                                                 4
      Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 54 of 226




               Q Do you know where to acquire it?

               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. al 122:15-20 (excerpts attached hereto as Exhibit D).                 Dr.

Buffington also testified that if he had the facilities to do so, be or any pharmacist or

phannacologist could compound pentobarbital.            Id at 117-119.         Dr. Buffington also

acknowledged that he believes there are phannacies in the United States that would compound

pentobarbital for lethal injections, and that he had "discussions with colleagues in conferences

and they said they would compound pentobarbilal for departments of con-ections." Id at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have ca.tried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Bmovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the

Oklahoma Department of Corrections (ODOC), the individual tasked with identifying a source

of pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an

effort to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts

attached hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that

Texas's supply of pentobarbital was publicly known, he did not contact Texas's pentobarbital

supplier. Id. at 83-84. ODOC Director Crow testified t hat he was not even aware that South

Dakota, Ohio, or Georgia used pentobarbital to execute prisoners using a single drug protocol.

11/12/20 Crow Dep. Tr. at 112. ODOC Director Crow further testified that be was not aware


                                                  5
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 55 of 226



that Arizona announced in October 2020 that they had found a source of pentobarbital for use in

Arizona's lethal injection protocol. 11/l 7/2020 Crow Dcp. Tr. 181-82. Once he was made

aware, Director Crow testified that ODOC would watch "what transpires in Arizona" but would

"stay the course" and continue to use Oklahoma's current Execution Protocol. Id. at 182-86.

       Another alternative source for pcntobarbital is the source(s) used by the federal

government to carry out its lethal injection executions.         The federal government used

pentobarbitaJ in thirteen executions conducted from July 2020 through mid-January 2021. The

ODOC's only attempts to identify the federal government's source of pentobarbital included

calling the "main line" at USP Terre Haute "three times," each time being transferred to the

"public information officer," and each of the three times leaving a message without receiving a

call back. 12/30/2020 Bentley Dep. Tr. at 71.

       And finaJly, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted jn an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pbarmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

       The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any

of the above-described five potential sources have been inadequate to conclude that either

sodium pentotbal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes

of carrying out Oklahoma's Execution Protocol. See sources cited above.
                                        *       *       *




                                                6
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 56 of 226




1,   fl,, l('/:1/4::10 (rL011,,/J         , declare under penalty of perjury that the foregoing is

true and coITcct, to the best of my knowledge. As to those facts not known personally to me,     J

have relied on the sources cited above.



April 3CJ , 2021
Date

           3 2021
Dated: May _,
                                      sl Michael W. Lieberman
                                      Michael W. Lieberman, OBA# 32694
                                      Emma V. Rolls, OBA# 18820
                                      Office of the Federal Public Defender
                                      215 Dean A. McGee Ave., Suite 707
                                      Oklahoma City, OK 73102
                                      Telephone: (405) 609-5975
                                      Michael_Lieberman@fd.org
                                      Emma_Rolls@fd.org

                                      Harry P. Cohen (admitted pro hac vice)
                                      Michael K. Robles (admitted pro hac vice)
                                      James K. Stronski (admitted pro hac vice)
                                      Crowell & Moring LLP
                                      590 Madison Avenue
                                      New York, NY 10022
                                      Telephone: (212) 223-4000
                                      hcohen@crowelL.com

                                      Jon M. Sands
                                      Federal Public Defender District of Arizona
                                      Dale A. Baich (OH Bar No. 0025070)
                                      Jennifer Moreno (Bar No. CA 244967)
                                      850 West Adams Street, Suite 201
                                      Phoenix, Arizona 85007
                                      Telephone: (602) 382-2816
                                      Facsimile: (602) 889-3960
                                      dale_ baich@fd.org
                                      Jennifer_ Moreno@fd.org

                                      COUNSEL FOR PLAINTIFFS
                                                  7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 57 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 58 of 226




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 vs.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS.15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

        Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

        Interrogatory No. 15: For each Plaintiff, identify which pied alternatives in ,-r 114
        are being pled on behalf of that particular Plaintiff.
        Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiffs signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                  1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 59 of 226




    Plaintiff's Initials    Alternative Pied (Compl. , 114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
                           paragraph 114(a). 1
     U b~
                           Execution by a single dose of compounded pentobarbital or sodium
                           pentothal (thiopental) as described fully in Plaintiffs' Third Amended
0.n.tv.                    Complaint paragraph 114(b).


                           Execution by a single dose of 40 milligrams of FDA-approved


�.b.lfk
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
                           Amended Complaint paragraph 114(c).




0.b.�
                           Execution by firing squad as described fully m Plaintiffs' Third
                           Amended Complaint paragraph 114(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in� 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 60 of 226




       The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report� 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report � 25. The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report�� 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report �� 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report�� 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                3
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 61 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,i,i 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,i,i 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report ,i,i 27, 88-94. Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively
                                                                ...     straightforward and can be

carried out by" a compounding pharmacist licensed by the state and
                                                               • with appropriate experience.
                                     .
See January 11, 2021, Expert Opinion. of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached
                                                                                      ,..

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter of the
                  ... Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,
(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital
                                                                          •       used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with
                                                                                  ...... ordinary
                                                                                         r


transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                4
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 62 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection

                                                 5
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 63 of 226




protocol. 11/17/2020 Crow Dep.Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id at 182-86.

       Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr.at 71.

       And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr.Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id

at 84-85, 89-90.

       The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.
                                         *       *      *




                                                6
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 64 of 226




I,   Clara ne,e. Goode.,0fc� declare under penalty of perjury that the foregoing is true
and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April &Vlj-021
Date                                               Signature

           3 2021
Dated: May _,

                                     s/ Michael W Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A.McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org
                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell &Moring LLP
                                     590Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                     JonM. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     JenniferMoreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd.org
                                     Jennifer_Moreno@fd.org

                                     COUNSEL FOR PLAINTIFFS


                                               7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 65 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 66 of 226




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                          Plaintiffs,             )
                                                  )
                 vs.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                          Defendants.             )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

        Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

        Interrogatory No. 15: For each Plaintiff, identify which pled alternatives in ,r 114
        are being pled on behalf of that particular Plaintiff.

        Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiffs signature verifying these Interrogatories and

that Plaintiff's initials below:




                                                  1
           Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 67 of 226




    Plaintiff's Initials    Alternative Pied (Compl. ,r 114)

                           This space intentionally left blank.




                           This space intentionally left blank.




                           This space intentionally left blank.




                           This space intentionally left blank.


                           I respectfully decline to identify an alternative execution
                           method. 1 Suggesting a method for how the State will kill me would
                           make me complicit in my own death in a way that I believe would be
                           akin to suicide or assisting my suicide. I cannot do so on moral, ethical
                           and/or religious grounds. Additionally, no other constitutional right is
                           conditioned on an individual identifying a constitutional way for the
                           government to act and I believe the requirement to do so here is a
                           perversion of justice.


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in ,r 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 68 of 226




who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

                 ., by the State of Oklahoma and not contacted by the ODOC in an effort to find
pharmacies licensed

pentobarbital.

       The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ,i 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report ,i 25. The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,i,i 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ,i,i 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience




                                                  3
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 69 of 226




who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,r,r 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium

Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital
         • sodium or sodium pentothal in the quantities required by the Execution Protocol.
Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached
                                                                                    ...

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter of the Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.




                                                  4
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 70 of 226




        Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?

               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort



                                                 5
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 71 of 226




to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection

protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40




                                                 6
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 72 of 226




of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id

at 84-85, 89-90.

          The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.

                                          *      *       *



I,   <'i) o_tJ_A-_Ld
                  ___   b
                        __lvri'n-f-
                                 _ ,_ declare under penalty of perjury that the foregoing is true
                                ___

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April� 2021
Date                                                 Signature

Dated: May _,
           3 2021

                                       s/ Michael W Lieberman
                                       Michael W. Lieberman, OBA# 32694
                                       Emma V. Rolls, OBA# 18820
                                       Office of the Federal Public Defender
                                       215 Dean A. McGee Ave., Suite 707
                                       Oklahoma City, OK 73102
                                       Telephone: ( 405) 609-5975
                                       Michael_Lieberman@fd.org
                                       Emma_ Rolls@fd.org




                                                 7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 73 of 226




                       Harry P. Cohen (admitted pro hac vice)
                       Michael K. Robles (admitted pro hac vice)
                       James K. Stronski (admitted pro hac vice)
                       Crowell & Moring LLP
                       590 Madison Avenue
                       New York, NY 10022
                       Telephone: (212) 223-4000
                       hcohen@crowell.com

                       Jon M. Sands
                       Federal Public Defender District of Arizona
                       Dale A. Baich (OH Bar No. 0025070)
                       Jennifer Moreno (Bar No. CA 244967)
                       850 West Adams Street, Suite 201
                       Phoenix, Arizona 85007
                       Telephone: (602) 382-2816
                       Facsimile: (602) 889-3960
                       dale_baich@fd.org
                       Jennifer_Moreno@fd.org

                       COUNSEL FOR PLAINTIFFS

                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                 8
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 74 of 226




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 VS.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



           PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
               TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

       Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

       Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No. 15: For each Plaintiff, identify which pied alternatives in ,i 114
       are being pled on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiffs signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                  1
                                                                        Plaintiff's Initials    Alternative Pied (Compl. ,r 114)
                                                                                               Execution by a single dose of FDA-approved pentobarbital or sodium
                                                                                               pentothal (thiopental) as provided by Charts A and B of the Execution
                                                                                               Protocol as described fully in Plaintiffs' Third Amended Complaint
                                                                           C




                                                                                               paragraph 114(a). 1
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 75 of 226




                                                                                               Execution by a single dose of compounded pentobarbital or sodium
                                                                           Wb
                                                                                               pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                                                                                               Complaint paragraph 114(b).
                                                                                               Execution by a single dose of 40 milligrams of FDA-approved
                                                                                               midazolam and potassium chloride, as described fully in Plaintiffs' Third
                                                                                               Amended Complaint paragraph 114(c).
                                                                                               Execution by firing squad as described fully m Plaintiffs' Third
                                                                                               Amended Complaint paragraph 114(d).
                                                                              Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
                                                                              obtain pentobarbital or sodium pentothal for use in an execution to be held within
                                                                              the State, as pled in � 114 of your Complaint.
                                                                              Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:
                                                                              The State of Oklahoma has at least five alternative potential sources for pentobarbital:
                                                                    (1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington
                                                                    who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states
                                                                    that carry out executions using pentobarbital; (4) the source(s) for the federal government, which
                                                                    has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900
                                                                    pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find
                                                                    pentobarbital.
                                                                    1
                                                                        Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.
                                                                                                                       2
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 76 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ,r 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report         ,r   25. The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most
                                                           r
laboratories or easy to obtain. Sherman Expert Report ,r, 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ,r,r 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,r,r 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                  3
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 77 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

                                                                                             ..
including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

                                     ..
pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter of the Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                  4
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 78 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122: 15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                 5
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 79 of 226




protocol. 11/l 7/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.

                                         *       *       *




                                                 6
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 80 of 226




I,   W e...,nJ.,� \\ Cao -&b\?i".'     , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.




                                                   \10�&�
April 26 , 2021
Date                                                 1gnature
           3 2021
Dated: May _,

                                     sl Michael W Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org

                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell & Moring LLP
                                     590 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                     Jon M. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     Jennifer Moreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd.org
                                     Jennifer_Moreno@fd.org

                                     COUNSEL FOR PLAINTIFFS


                                               7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 81 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 82 of 226




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, eta/.,                           )
                                                   )
                          Plaintiffs,              )
                                                   )
                 vs.                               )   Case No. 5:14-CV-665-F
                                                   )
 RANDY CHANDLER, eta/.,                            )
                                                   )
                          Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS.15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

        Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

        Interrogatory No.15_: For each Plaintiff, identify which pled alternatives in� 114
        are being pled on behalf of that particular Plaintiff.

        Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiff's signature verifying these Interrogatories and

that Plaintiff's initials below:




                                                  1
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 83 of 226




    Plaintiff's Initials   Alternative Pied (Compl. 1 114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
                           paragraph 114(a). 1


                           Execution by a single dose of compounded pentobarbital or sodium
                           pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                           Complaint paragraph 114(b).



                           Execution by a single dose of 40 milligrams of FDA-approved
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
                           Amended Complaint paragraph 114(c).


                           Execution by firing squad as described fully m Plaintiffs' Third
                           Amended Complaint paragraph 114(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in ,i 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 84 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

                          .. commercial or research laboratory. Preparation, or synthesis, of
properly licensed and regulated                                                                ...
sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.
                     ·-
See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

                 • Expert Report"). The method for synthesis of both sodium pentothal or
Exhibit B ("Sherman

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ,i 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

                       ..
sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report ,i 25. The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,i,i 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ,i,i 26, 47. A typical person of skill in the art capable of

                                       ..                    ..
synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,i,i 26,
                                                                         .., or pentobarbital
47. Synthetic work requiring the same level of skills to make pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up
                                                              ■     company Alluvium




                                                 3
      Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 85 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report,i,i 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,i,i 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report ,i,i 27, 88-94. Following synthesis of pentobarbital sodium or sodium

                                                     ..
pentothal by a chemist, "the formulation of pentobarbital
                                                      - is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS,FAAPS,attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

                                                                                              .. he
transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                 4
      Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 86 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort
                                                             ♦




to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                 5
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 87 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort
                         r     to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

                                                                              .. either sodium
the above-described five potential sources have been inadequate to conclude that

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.

                                         *       *       *




                                                 6
      Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 88 of 226




                                      , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April 2 O, 2021
Date                                               Signature

Dated: May_,
          3 2021

                                     s/ Michael W Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org

                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell & Moring LLP
                                     590 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                     Jon M. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     Jennifer Moreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd.org
                                     Jennifer_Moreno@fd.org

                                     COUNSEL FOR PLAINTIFFS


                                               7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 89 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 90 of 226




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


 RJCHARD GLOSSIP, etal.,                          )
                                                  )
                         Plaintiffs,              )
                                                  )
                 vs.                              )    Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, eta!.,                           )
                                                  )
                         Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

        Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No. 15: For each Plaintiff, identify which pled alternatives in� 114
       are being pled on behalf of that particular Plaintiff.

        Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiff's signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                  1
           Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 91 of 226




    Plaintiff's Initials    Alternative Pied (Compl. ,r 114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
                           paragraph 114(a). 1


                           Execution by a single dose of compounded pentobarbital or sodium
                           pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                           Complaint paragraph 114(b).


                           Execution by a single dose of 40 milligrams of FDA-approved
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
                           Amended Complaint paragraph 114(c).


                           Execution by firing squad as described fully m Plaintiffs' Third
                           Amended Complaint paragraph 114(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in ,i 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 92 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report� 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report � 25. The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report�� 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report�� 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report�� 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                 3
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 93 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?
                                                             •

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                  4
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 94 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia
                                                                                            ·'    .
used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                  5
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 95 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

                             ..
included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted
                                                                      .. approximately 40
of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate
                                                     r •        to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.
                                         *       *       *




                                                 6
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 96 of 226




     �
I,                � , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



AprilL9, 2021
Date

Dated: May _,
           3 2021

                                     s/ Michael W Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org

                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell & Moring LLP
                                     590 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                     Jon M. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     Jennifer Moreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd.org
                                     Jennifer_Moreno@fd.org

                                     COUNSEL FOR PLAINTIFFS


                                               7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 97 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 98 of 226




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


 RJCHARD GLOSSIP, et al.,                          )
                                                   )
                         Plaintiffs,               )
                                                   )
                 vs.                               )   Case No. 5:14-CV-665-F
                                                   )
 RANDY CHANDLER, et al.,                           )
                                                   )
                         Defendants.               )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

        Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No. 15: For each Plaintiff, identify which pled alternatives in ,i 114
       are being pled on behalf of that particular Plaintiff.

        Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiff's signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                  1
           Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 99 of 226



    Plaintiff's Initials    Alternative Pied (Compl. 1 114)

                           This space intentionally left blank.




                           This space intentionally left blank.




                           This space intentionally left blank.




                           This space intentionally left blank.


                           I respectfully decline to identify an alternative execution
                           method. 1 Suggesting a method for how the State will kill me would
                           make me complicit in my own death in a way that I believe would be
                           akin to suicide or assisting my suicide. I cannot do so on moral, ethical
                           and/or religious grounds. Additionally, no other constitutional right is
                           conditioned on an individual identifying a constitutional way for the
                           government to act and I believe the requirement to do so here is a
                  0
                           perversion of justice.


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pied in 1 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 100 of 226




who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.

       The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ,r 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report         ,r 25.   The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,r,r 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ,r,r 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience




                                                  3
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 101 of 226




who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,r,r 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium

Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

                                            ..
       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27,   88-94. Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons'
                                        • Execution Protocol Cases, Case No. 19-mc-0145,
(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient
                                                           •        pentobarbital
                                                                             •    used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.




                                                  4
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 102 of 226




        Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

                Q Did the DOC ask you if you knew where you could acquire the
                active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

                Q Do you know where to acquire it?

               A Yes.

                Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

                                                                                  ..
also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id.
                        ,. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just.. in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort



                                                   5
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 103 of 226




to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

             ..
of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection

protocol.
   •      11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40




                                                 6
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 104 of 226




of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

         The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.

                                         *       *       *



     ��
I,                                      , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April
Date
        7/, 2021
Dated: May _,
           3 2021
                                                     h�
                                      sl Michael W Lieberman
                                      Michael W. Lieberman, OBA# 32694
                                      Emma V. Rolls, OBA# 18820
                                      Office of the Federal Public Defender
                                      215 Dean A. McGee Ave., Suite 707
                                      Oklahoma City, OK 73102
                                      Telephone: (405) 609-5975
                                      Michael_Lieberman@fd.org
                                      Emma_Rolls@fd.org




                                                 7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 105 of 226




                       Harry P. Cohen (admitted pro hac vice)
                       Michael K. Robles (admitted pro hac vice)
                       James K. Stronski (admitted pro hac vice)
                       Crowell & Moring LLP
                       590 Madison Avenue
                       New York, NY 10022
                       Telephone: (212) 223-4000
                       hcohen@crowell.com

                       Jon M. Sands
                       Federal Public Defender District of Arizona
                       Dale
                         l • A. Baich (OH Bar No. 0025070)


                       Jennifer Moreno (Bar No. CA 244967)
                       850 West Adams Street, Suite 201
                       Phoenix, Arizona 85007
                       Telephone: (602) 382-2816
                       Facsimile: (602) 889-3960
                       dale_baich@fd.org
                       Jennifer_Moreno@fd.org

                       COUNSEL FOR PLAINTIFFS

                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                                      ..
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                 8
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 106 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 107 of 226




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 vs.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS.15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

       Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No. 15: For each Plaintiff, identify which pled alternatives in� 114
       are being pled on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiffs signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                 1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 108 of 226




    Plaintiff's Initials    Alternative Pied (Compl. ,r 114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
                           paragraph 114(a). 1


                           Execution by a single dose of compounded pentobarbital or sodium
                           pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                           Complaint paragraph 114(b).


                           Execution by a single dose of 40 milligrams of FDA-approved
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
                           Amended Complaint paragraph 114(c).


                           Execution by firing squad as described fully m Plaintiffs' Third
     M }-J.                Amended Complaint paragraph 114(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pied in , 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 109 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ,r 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report         ,r 25.   The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,r,r 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ,r,r 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,r,r 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                 3
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 110 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,
                                I




including the University of Oklahoma. Sherman Expert Repo1i ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                  4
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 111 of 226




               A Yes.

                Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

                   .. with colleagues in conferences and they said they would compound
that he had "discussions

pentobarbital for departments of corrections." Id at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

                                                                                              ..
more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Bmovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

                          .
                         . Scott Crow testified that he did not contact any states in an effort
pentobarbital by ODOC Director

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                 5
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 112 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.
                                         *       *       *




                                                 6
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 113 of 226




                                       , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April)/,, 2021
Date

           3 2021
Dated: May _,

                                     s/ Michael W Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org

                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell & Moring LLP
                                     590 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                     Jon M. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     Jennifer Moreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd. org
                                     Jennifer_Moreno@fd.org

                                     COUNSEL FOR PLAINTIFFS


                                               7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 114 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 115 of 226




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                          Plaintiffs,             )
                                                  )
                 vs.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                          Defendants.             )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

        Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

        Interrogatory No. 15: For each Plaintiff, identify which pled alternatives in ,r 114
        are being pied on behalf of that particular Plaintiff.

        Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiff's signature verifying these Interrogatories and

that Plaintiff's initials below:




                                                  1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 116 of 226




    Plaintiff's Initials    Alternative Pied (Compl. 1114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
                           paragraph 114(a). 1



                           Execution by a single dose of compounded pentobarbital or sodium
                           pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                           Complaint paragraph 114(b).


                           Execution by a single dose of 40 milligrams of FDA-approved
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
                           Amended Complaint paragraph 114(c).


                           Execution by firing squad as described fully m Plaintiffs' Third
                           Amended Complaint paragraph 114(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in 1 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 117 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ,r 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the, execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report           ,r 25.   The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report      ir,r 25, 59-62, 69, 83.
       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report    ,r,r 26, 47.   A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,r,r 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                  3
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 118 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

        There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ir,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                  4
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 119 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                  5
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 120 of 226




                                        ..
protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

                                                 ..
Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State
                                   • of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.

                                         *       *       *




                                                 6
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 121 of 226




I,   �qv'M}f\.d. ti    �oYW\.S.<tl\     , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April '}f, , 2021
Date

           3 2021
Dated: May _,

                                      s/ Michael W Lieberman
                                      Michael W. Lieberman, OBA# 32694
                                      Emma V. Rolls, OBA# 18820
                                      Office of the Federal Public Defender
                                      215 Dean A. McGee Ave., Suite 707
                                      Oklahoma City, OK 73102
                                      Telephone: (405) 609-5975
                                      Michael_Lieberman@fd.org
                                      Emma_Rolls@fd.org

                                      Harry P. Cohen (admitted pro hac vice)
                                      Michael K. Robles (admitted pro hac vice)
                                      James K. Stronski (admitted pro hac vice)
                                      Crowell & Moring LLP
                                      590 Madison Avenue
                                      New York, NY 10022
                                      Telephone: (212) 223-4000
                                      hcohen@crowell.com

                                      Jon M. Sands
                                      Federal Public Defender District of Arizona
                                      Dale A. Baich (OH Bar No. 0025070)
                                      Jennifer Moreno (Bar No. CA 244967)
                                      850 West Adams Street, Suite 201
                                      Phoenix, Arizona 85007
                                      Telephone: (602) 382-2816
                                      Facsimile: (602) 889-3960
                                      dale_baich@fd.org
                                      Jennifer_Moreno@fd.org

                                      COUNSEL FOR PLAINTIFFS


                                                7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 122 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 123 of 226




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 vs.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

       Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

        Interrogatory No. 15: For each Plaintiff, identify which pled alternatives in ,r 114
        are being pied on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiffs signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                 1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 124 of 226




     Plaintiff's Initials    Alternative Pied (Compl. ,r 114)

                            This space intentionally left blank.




                            This space intentionally left blank.




                            This space intentionally left blank.




                            This space intentionally left blank.


                            I respectfully decline to identify an alternative execution
                            method. 1 Suggesting a method for how the State will kill me would
                            make me complicit in my own death in a way that I believe would be
                            akin to suicide or assisting my suicide. I cannot do so on moral, ethical
                            and/or religious grounds. Additionally, no other constitutional right is
                            conditioned on an individual identifying a constitutional way for the
                            government to act and I believe the requirement to do so here is a
                            perversion of justice.


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in 1 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                    2
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 125 of 226




who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.

        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ,r 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report         ,r 25.   The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,r,r 25, 59-62, 69, 83.

       Additionally, the skil1 needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ,r,r 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience




                                                 3
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 126 of 226




who have worked in Dr. Sherman's research laboratory at the University ofMichigan over the past

17 years have the skills to conduct this level ofsynthetic chemistry. Sherman Expert Report ,r,r 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium

Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University ofOklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion ofDr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion ofDr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.




                                                 4
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 127 of 226




        Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?

               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort



                                                 5
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 128 of 226




to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection

protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40




                                                 6
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 129 of 226




of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

         The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.

                                         *      *      *



I,   �� i /.
     LJlil/&...... / �£?/V",(Q , declare under penalty of perjury that the foregoing is true
and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April   !f, 2021                                    �1rik-
Date                                                Signature

           3 2021
Dated: May _,

                                     s/ Michael W. Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org




                                               7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 130 of 226




                       Harry P. Cohen (admitted pro hac vice)
                       Michael K. Robles (admitted pro hac vice)
                       James K. Stronski (admitted pro hac vice)
                       Crowell & Moring LLP
                       590 Madison Avenue
                       New York, NY 10022
                       Telephone: (212) 223-4000
                       hcohen@crowell.com

                       Jon M. Sands
                       Federal Public Defender District of Arizona
                       Dale A. Baich (OH Bar No. 0025070)
                       Jennifer Moreno (Bar No. CA 244967)
                       850 West Adams Street, Suite 201
                       Phoenix, Arizona 85007
                       Telephone: (602) 382-2816
                       Facsimile: (602) 889-3960
                       dale_baich@fd.org
                       Jennifer_Moreno@fd.org

                       COUNSEL FOR PLAINTIFFS

                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                 8
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 131 of 226




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 vs.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS.15 & 16

       Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

       Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No.15: For each Plaintiff, identify which pled alternatives in ,r 114
       are being pied on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiff's signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                  1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 132 of 226




    Plaintiff's Initials    Alternative Pied (Compl., 114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
rn�-�
    ----------             paragraph 114(a). 1


                           Execution by a single dose of compounded pentobarbital or sodium
                           pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                           Complaint paragraph 114(b).


                           Execution by a single dose of 40 milligrams of FDA-approved
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
                           Amended Complaint paragraph 114(c).


                           Execution by firing squad as described fully m Plaintiffs' Third
                           Amended Complaint paragraph 1 14(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in ,r 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 133 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report, 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report , 25. The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report,, 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report,, 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,1 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                 3
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 134 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

                    .. attached to and cited therein, attached to the Expert Opinion of Dr. Block;
(D. Col.) and materials

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                  4
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 135 of 226
                                      .

               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                 5
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 136 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay
                                                              • the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital
                                                  ...     included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma
                                                                    •                  .
                                                                            to obtain pentobarbital
                                                                                        '




from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma .has     -
                                                                                              ..
not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and
                                                             :- pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.
                   ,I




                                         *       *       *




                                                 6
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 137 of 226




1, �              caL.u.Re   -sJ.--     , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April 2.&, 2021
Date                                                 Signature

Dated: May_,
          3 2021

                                      s/ Michael W Lieberman
                                      Michael W. Lieberman, OBA# 32694
                                      Emma V. Rolls, OBA# 18820
                                      Office of the Federal Public Defender
                                      215 Dean A.McGee Ave., Suite 707
                                      Oklahoma City, OK 73102
                                      Telephone: (405) 609-5975
                                      Michael_Lieberman@fd.org
                                      Emma_Rolls@fd.org

                                      Harry P. Cohen (admitted pro hac vice)
                                      Michael K. Robles (admitted pro hac vice)
                                      James K. Stronski (admitted pro hac vice)
                                      Crowell &Moring LLP
                                      590Madison Avenue
                                      New York, NY 10022
                                      Telephone: (212) 223-4000
                                      hcohen@crowell.com

                                       JonM. Sands
                                       Federal Public Defender District of Arizona
                                       Dale A. Baich (OH Bar No. 0025070)
                                       JenniferMoreno (Bar No. CA 244967)
                                       850 West Adams Street, Suite 201
                                       Phoenix, Arizona 85007
                                       Telephone: (602) 382-2816
                                       Facsimile: (602) 889-3960
                                       dale_baich@fd.org
                                       Jennifer_Moreno@fd.org

                                       COUNSEL FOR PLAINTIFFS

                                                7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 138 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 139 of 226




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 vs.                              )
                                                      Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



            PLAINTIFFS’ SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS’ INTERROGATORIES NOS. 15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the “Local Rules”), and the

Court’s April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants’ Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

        Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants’ Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

        Interrogatory No. 15: For each Plaintiff, identify which pled alternatives in ¶ 114
        are being pled on behalf of that particular Plaintiff.

        Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiff’s signature verifying these Interrogatories and

that Plaintiff’s initials below:




                                                  1
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 140 of 226




    Plaintiff’s Initials   Alternative Pled (Compl. ¶ 114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium
    /s/ R.R.M. (by /s/     pentothal (thiopental) as provided by Charts A and B of the Execution
    David Autry, next      Protocol as described fully in Plaintiffs’ Third Amended Complaint
    friend)                paragraph 114(a).1


    /s/ R.R.M. (by /s/     Execution by a single dose of compounded pentobarbital or sodium
    David Autry, next      pentothal (thiopental) as described fully in Plaintiffs’ Third Amended
    friend                 Complaint paragraph 114(b).


    /s/ R.R.M. (by /s/     Execution by a single dose of 40 milligrams of FDA-approved
    David Autry, next      midazolam and potassium chloride, as described fully in Plaintiffs’
    friend)                Third Amended Complaint paragraph 114(c).


    /s/ R.R.M. (by /s/     Execution by firing squad as described fully in Plaintiffs’ Third
    David Autry, next      Amended Complaint paragraph 114(d).
    friend)


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in ¶ 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants’ technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs’ Third Amended Complaint are attached hereto as Exhibit A.


                                                  2
      Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 141 of 226




       The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma’s Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B (“Sherman Expert Report”). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ¶ 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report ¶ 25. The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ¶¶ 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ¶¶ 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman’s research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ¶¶ 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman’s start-up company Alluvium




                                                3
      Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 142 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ¶¶ 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ¶¶ 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report ¶¶ 27, 88-94. Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, “the formulation of pentobarbital is relatively straightforward and can be

carried out by” a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter of the Federal Bureau of Prisons’ Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma’s Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                4
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 143 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had “discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections.” Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the “Attorney General’s Office has found a lawful supplier of

pentobarbital that can make the drug available to our state.” Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas’s supply

of pentobarbital was publicly known, he did not contact Texas’s pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona’s lethal injection


                                                 5
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 144 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch “what transpires in Arizona” but would “stay the course” and continue

to use Oklahoma’s current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC’s only attempts to

identify the federal government’s source of pentobarbital included calling the “main line” at USP

Terre Haute “three times,” each time being transferred to the “public information officer,” and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma’s efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma’s Execution Protocol. See sources cited above.

                                         *       *       *




                                                 6
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 145 of 226




I, /s/ Ricky Ray Malone (by /s/ David Autry, next friend), declare under penalty of perjury that the

foregoing is true and correct, to the best of my knowledge. As to those facts not known personally

to me, I have relied on the sources cited above.



April 29 , 2021                       /s/ Ricky Ray Malone ( by /s/ David Autry, next friend)
Date                                  Signat ure

Dated: May 3, 2021

                                      s/ Michael W. Lieberman
                                      Michael W. Lieberman, OBA # 32694
                                      Emma V. Rolls, OBA # 18820
                                      Office of the Federal Public Defender
                                      215 Dean A. McGee Ave., Suite 707
                                      Oklahoma City, OK 73102
                                      Telephone: (405) 609-5975
                                      Michael_Lieberman@fd.org
                                      Emma_Rolls@fd.org

                                      Harry P. Cohen (admitted pro hac vice)
                                      Michael K. Robles (admitted pro hac vice)
                                      James K. Stronski (admitted pro hac vice)
                                      Crowell & Moring LLP
                                      590 Madison Avenue
                                      New York, NY 10022
                                      Telephone: (212) 223-4000
                                      hcohen@crowell.com

                                      Jon M. Sands
                                      Federal Public Defender District of Arizona
                                      Dale A. Baich (OH Bar No. 0025070)
                                      Jennifer Moreno (Bar No. CA 244967)
                                      850 West Adams Street, Suite 201
                                      Phoenix, Arizona 85007
                                      Telephone: (602) 382-2816
                                      Facsimile: (602) 889-3960
                                      dale_baich@fd.org
                                      Jennifer_Moreno@fd.org

                                      COUNSEL FOR PLAINTIFFS


                                                   7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 146 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 147 of 226




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 VS.                              )    Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS.15 & 16

       Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

       Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No. 15.: For each Plaintiff, identify which pled alternatives in ,r 114
       are being pled on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiff's signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                  1
           Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 148 of 226




    Plaintiff's Initials          Alternative Pied (Compl. 1114)

                                 Execution by a single dose of FDA-approved pentobarbital or sodium
                                 pentothal (thiopental) as provided by Charts A and B of the Execution
                                 Protocol as described fully in Plaintiffs' Third Amended Complaint
                                 paragraph 114(a). 1


                                 Execution by a single dose of compounded pentobarbital or sodium
                                 pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                                 Complaint paragraph 114(b).


                                 Execution by a single dose of 40 milligrams of FDA-approved
                                 midazolam and potassium chloride, as described fully in Plaintiffs' Third
                                 Amended Complaint paragraph 114(c).


                                 Execution by firing squad as described fully m Plaintiffs' Third
--l''---+-----L"'-----,1._____
                                 Amended Complaint paragraph 114(d).
     I       t

          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in ,i 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently canied out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                         2
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 149 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ,r 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report            ,r 25.   The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,r,r 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report     ,r,r 26, 47.   A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,r,r 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                   3
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 150 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

        There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                 4
                                                                                    A Yes.
                                                                                    Q Would you be able to acquire it?
                                                                                    A I would have to ask Dr. Sherman or Dr. Block.
                                                                     2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington
                                                                     also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 151 of 226




                                                                                                                                              '




                                                                     compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there
                                                                     are pharmacies in the United States that would compound pentobarbital for lethal injections, and
                                                                     that he had "discussions with colleagues in conferences and they said they would compound
                                                                     pentobarbital for departments of corrections." Id. at 120.
                                                                            As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or
                                                                     more of the same sources used by other states that have carried out lethal injection just in the last
                                                                     two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona
                                                                     also recently announced that the "Attorney General's Office has found a lawful supplier of
                                                                     pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG
                                                                     Bmovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma
                                                                     Department of Corrections (ODOC), the individual tasked with identifying a source of
                                                                     pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort
                                                                     to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached
                                                                     hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply
                                                                     of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-
                                                                     84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia
                                                                     used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at
                                                                     112. ODOC Director Crow further testified that he was not aware that Arizona announced in
                                                                     October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection
                                                                                                                      5
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 152 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.
                                         *       *       *




                                                 6
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 153 of 226




                                       , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



Apri)A-?� 2021
Date

           3 2021
Dated: May _,

                                     s/ Michael W Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org

                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell & Moring LLP
                                     590 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                     Jon M. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     Jennifer Moreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd.org
                                     Jennifer_Moreno@fd.org

                                     COUNSEL FOR PLAINTIFFS


                                               7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 154 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 155 of 226




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 vs.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

       Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No. 15: For each Plaintiff, identify which pied alternatives in ,i 114
       are ,being pied on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiffs signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                  1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 156 of 226




    Plaintiff's Initials    Alternative Pied (Compl. 1114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
    lll'dl                 paragraph 114(a). 1



                           Execution by a single dose of compounded pentobarbital or sodium
     /)!f#l                pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                           Complaint paragraph 1 l 4(b).


                           Execution by a single dose of 40 milligrams of FDA-approved
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
     /)£!77                Amended Complaint paragraph 114(c).


                           Execution by firing squad as described fully m Plaintiffs' Third
      lll?/7 1             Amended Complaint paragraph 114(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pied in ,r 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 157 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

         ' .
See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as
               '




Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ,r 25. It

involves alkylation of malonic ester followed
                                     I•       by cyclization with thiourea in the presence of

sodium ethoxide. Because
                      ... the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report            ,r 25.   The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,r,r 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report     ,r,r 26, 47.   A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,r,r 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                   3
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 158 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report 11 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report 1127, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    11 27,   88-94. Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. l 9-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                 4
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 159 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma
                                                     .
Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                 5
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 160 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public
                                                                  • I information officer," and
                                                                                            r


each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

                                        •.. on behalf of ODOC contacted approximately 40
included almost 1,000 pharmacies. Mr. Bentley

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital.
                                                                                       ;:      Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.

                                         *       *       *




                                                 6
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 161 of 226




I,   d/J:;,,,,c:/ $. �-/4-4'� / (      , declare under penalty of perjury that the foregoing is true
and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April
Date
        tfCz, 2021                                      dltd���
                                                    Signafure

           3 2021
Dated: May _,

                                     s/ Michael W Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org

                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell & Moring LLP
                                     590 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                     Jon M. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     Jennifer Moreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd.org
                                     Jennifer_Moreno@fd.org

                                     COUNSEL FOR PLAINTIFFS


                                               7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 162 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 163 of 226




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA


 RJCHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 vs.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

        Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No. 15: For each Plaintiff, identify which pled alternatives in� 114
       are being pled on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiffs signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                  1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 164 of 226




    Plaintiff's Initials    Alternative Pied (Compl. 1114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
                           paragraph 114(a). 1



                           Execution by a single dose of compounded pentobarbital or sodium
                           pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                           Complaint paragraph 114(b).


                           Execution by a single dose of 40 milligrams of FDA-approved
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
             JOP           Amended Complaint paragraph 114(c).


                           Execution by firing squad as described fully m Plaintiffs' Third
            JDP            Amended Complaint paragraph 114(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in , 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 165 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightf01ward. Sherman Expert Report ,i 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report ,i 25. The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,i,i 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ,i,i 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

1 7 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,i,i 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                  3
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 166 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter of the Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                  4
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 167 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                 5
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 168 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain
                                                                                . ,. pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at... 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.

                                         *       *       *




                                                 6
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 169 of 226




                                       , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April c4, 2021
Date                                                Si nature

          3 2021
Dated: May_,

                                     s/ Michael W Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org

                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell & Moring LLP
                                     590 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                     Jon M. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     Jennifer Moreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd.org
                                     Jennifer_Moreno@fd.org

                                     COUNSEL FOR PLAINTIFFS


                                                7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 170 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 171 of 226




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 VS.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

        Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

        Interrogatory No. 15: For each Plaintiff, identify which pied alternatives in ,r 114
        are being pied on behalf of that particular Plaintiff.

        Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiffs signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                 1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 172 of 226




    Plaintifrs Initials    Alternative Pied (Compl. 1114)

                          Execution by a single dose of FDA-approved pentobarbital or sodium
                          pentothal (thiopental) as provided by Charts A and B of the Execution
                          Protocol as described fully in Plaintiffs' Third Amended Complaint
                          paragraph 114(a). 1


                          Execution by a single dose of compounded pentobarbital or sodium
                          pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                          Complaint paragraph 114(b).


                          Execution by a single dose of 40 milligrams of FDA-approved
                          midazolam and potassium chloride, as described fully in Plaintiffs' Third
                          Amended Complaint paragraph 114(c).


                          Execution by firing squad as described fully m Plaintiffs' Third
                          Amended Complaint paragraph 114(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in ,i 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                  2
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 173 of 226




       The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report il 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodi1,1m pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report ,I 25. The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ilil 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report     ilil 26, 47.   A typical person of skill in the art capable of

synthesizing thiopental or· pentobarbital is an undergraduate. student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ilil 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                   3
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 174 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27,   88-94. Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                  4
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 175 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122: 15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the ''Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                 5
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 176 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.
                                         *       *       *




                                                 6
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 177 of 226




                                       , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April   73, 2021
Date

           3 2021
Dated: May _,

                                     s/ Michael W Lieberman
                                     Micha.el W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A.McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org

                                      Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell &Moring LLP
                                     590Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                     JonM. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     JenniferMoreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd.org
                                     Jennifer_Moreno@fd.org

                                     COUNSEL FOR PLAINTIFFS


                                                7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 178 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 179 of 226




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA


 RJCHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 vs.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

       Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

       Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No. 15: For each Plaintiff, identify which pled alternatives in ,i 114
       are being pled on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiff's signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                  1
    Plaintiff's Initials    Alternative Pied (Compl. 1114)
                           Execution by a single dose of FDA-approved pentobarbital or sodium
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
                           paragraph 114(a). 1
                           Execution by a single dose of compounded pentobarbital or sodium
                           pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                           Complaint paragraph 114(b).


    TI 1rD
                           Execution by a single dose of 40 milligrams of FDA-approved
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
                           Amended Complaint paragraph 114(c).
    µu                     Execution by firing squad as described fully m Plaintiffs' Third
                           Amended Complaint paragraph 114(d).
    )J6t4 Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in ,i 114 of your Complaint.
          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:
          The State of Oklahoma has at least five alternative potential sources for pentobarbital:
(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington
who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states
that carry out executions using pentobarbital; (4) the source(s) for the federal government, which
has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900
pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find
pentobarbital.
1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.
                                                   2
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 180 of 226
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 181 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Repo1i        ,r 25.   It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report            ,r 25.   The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report       ,r,r 25, 59-62, 69, 83.
       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report     ,r,r 26, 47.   A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

1 7 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,r,r 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                   3
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 182 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                  4
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 183 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122: 15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last
                                                        ♦




two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Bmovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id at 83-

                                   . he was not even aware that South Dakota, Ohio, or Georgia
84. ODOC Director Crow testified' that

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                 5
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 184 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another altemative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.

                                         *       *      *




                                                 6
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 185 of 226




I,UU                                   , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April 26 , 2021
Date                                                Signature

          3 2021
Dated: May_,

                                     s/ Michael W Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org

                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell & Moring LLP
                                     590Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                      JonM. Sands
                                      Federal Public Defender District of Arizona
                                      Dale A. Baich (OH Bar No. 0025070)
                                      JenniferMoreno (Bar No. CA 244967)
                                      850 West Adams Street, Suite 201
                                      Phoenix, Arizona 85007
                                      Telephone: (602) 382-2816
                                      Facsimile: (602) 889-3960
                                      dale_baich@fd.org
                                      Jennifer_Moreno@fd.org

                                      ATTORNEYS FOR PLAINTIFFS


                                                7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 186 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 187 of 226




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                          )
                                                   )
                          Plaintiffs,              )
                                                   )
                  VS.                              )   Case No. 5:14-CV-665-F
                                                   )
 RANDY CHANDLER, et al.,                           )
                                                   )
                          Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS.15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

        Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

        Interrogatory No.15: For each Plaintiff, identify which pied alternatives in� 114
        are being pied on behalf of that particular Plaintiff.

        Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiff's signature verifying these Interrogatories and

that Plaintiff's initials below:




                                                  1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 188 of 226




    Plaintifrs Initials    Alternative Pied (Compl.1114)

                          Execution by a single dose of FDA-approved pentobarbital or sodium
                          pentothal (thiopental) as provided by Charts A and B of the Execution
                          Protocol as described fully in Plaintiffs' Third Amended Complaint
                          paragraph 114(a). 1


                          Execution by a single dose of compounded pentobarbital or sodium
                          pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                          Complaint paragraph 114(b).


                          Execution by a single dose of 40 milligrams of FDA-approved
                          midazolam and potassium chloride, as described fully in Plaintiffs' Third
                          Amended Complaint paragraph 114(c).


                          Execution by firing squad as described fully m Plaintiffs' Third
                          Amended Complaint paragraph 114(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in 1 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                  2
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 189 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ii 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report           ,r 25.   The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,r,r 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report    ,rir 26, 47.   A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,r,r 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                  3
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 190 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report i-fi-f 26, 47.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report i-fi-f 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report ,-r,-r 27, 88-94. Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                 4
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 191 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful
                                                                          ,,.  supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

                                                                                            ..
pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                  5
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 192 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are tmavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.

                                         *       *       *




                                                 6
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 193 of 226




                                       , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April   'lJ.. , 2021
Date                                                Signature

           3 2021
Dated: May _,

                                     s/ Michael W Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org

                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell & Moring LLP
                                     590 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                     Jon M. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     Jennifer Moreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd.org
                                     Jennifer_Moreno@fd.org

                                     COUNSEL FOR PLAINTIFFS


                                               7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 194 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 195 of 226




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 vs.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS.15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

        Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No.15: For each Plaintiff, identify which pled alternatives in ,r 114
       are being pied on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiffs signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                  1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 196 of 226




    Plaintiff's Initials    Alternative Pied (Compl. ,r 114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
       l{U                 paragraph 114(a). 1


                           Execution by a single dose of compounded pentobarbital or sodium
                           pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                           Complaint paragraph l 14(b).


                           Execution by a single dose of 40 milligrams of FDA-approved
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
                           Amended Complaint paragraph 114(c).


                           Execution by firing squad as described fully m Plaintiffs' Third
                           Amended Complaint paragraph 114(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in ,r 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 197 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report     125.   It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report        1 25.   The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report   1125, 59-62, 69, 83.
       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report    1126, 47.   A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report   11 26,
47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                 3
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 198 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

        There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the A1atter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0 145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                  4
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 199 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                 5
         Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 200 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.

                                         *       *       *




                                                 6
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 201 of 226




                                       , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



April J.(g2021
Date
                                                    L/v�L__/_
                                                    Signature

           3 2021
Dated: May _,

                                     s/ Michael W. Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org

                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell & Moring LLP
                                     590 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com

                                     Jon M. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     Jennifer Moreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd.org
                                     Jennifer_Moreno@fd.org

                                     COUNSEL FOR PLAINTIFFS


                                               7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 202 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 203 of 226




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                         Plaintiffs,              )
                                                  )
                 vs.                              )   Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )



            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

       Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

       Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

       Interrogatory No. 15: For each Plaintiff, identify which pled alternatives in ,i 114
       are being pled on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiff's signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                  1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 204 of 226




    Plaintiff's Initials    Alternative Pied (Compl., 114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
                           paragraph 114(a). 1


                           Execution by a single dose of compounded pentobarbital or sodium
                           pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                           Complaint paragraph 114(b).



                           Execution by a single dose of 40 milligrams of FDA-approved
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
                           Amended Complaint paragraph 114(c).


                           Execution by firing squad as described fully m Plaintiffs' Third
                           Amended Complaint paragraph 114(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in , 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.

                                                   2
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 205 of 226




        The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ,r 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report         ,r 25.   The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,r,r 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ,r,r 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,r,r 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                  3
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 206 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 47.

                                                                                              ..
        There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27, 88-94.   Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be
                                                     '..,




carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter ofthe Federal Bureau ofPrisons' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                 4
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 207 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions
                    , r  with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

                                       ..
two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital
                                              ,,           for use in Arizona's lethal injection


                                                 5
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 208 of 226




protocol. 1l /l 7/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted
                 ... from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies• in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma's Execution Protocol. See sources cited above.

                                         *       *       *




                                                 6
'I   fYV\J'd~?}_j_
                                       , declare under penalty of perjury that the foregoing is true
                      \000 {VJ
and correct, to the best of my knowledge. As to those facts not known personally to me, I have
relied on the sources cited above.
April ;,, , 2021
                                                    fY) ~Pf
Date                                                8'ignature
Dated: May _,
           3 2021
                                     s/ Michael W Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_Lieberman@fd.org
                                     Emma_Rolls@fd.org
                                      Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Crowell &Moring LLP
                                     590Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 223-4000
                                     hcohen@crowell.com
                                     JonM. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     JenniferMoreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_baich@fd.org
                                     Jennifer_Moreno@fd.org
                                      COUNSEL FOR PLAINTIFFS
                                               7
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 209 of 226
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 210 of 226




                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                8
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 211 of 226




                             UNITED ST ATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                         )
                                                  )
                          Plaintiffs,             )
                                                  )
                 vs.                              )
                                                      Case No. 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                          Defendants.             )




            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021, Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENT AL RESPONSES TO INTERROGATORIES 15 & 16

        Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

        Interrogatory No. 15: For each Plaintiff, identify which pied alternatives in~ 114
        are being pled on behalf of that particular Plaintiff.

        Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiffs signature verifying these Interrogatories and

that Plaintiff's initials below:




                                                  1
            Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 212 of 226




    Plaintiff's Initials     Alternative Pied (Compl. 1114)

                            Execution by a single dose of FDA-approved pentobarbital or sodium
                            pentothal (thiopental) as provided by Charts A and B of the Execution
                            Protocol as described fully in Plaintiffs' Third Amended Complaint
                            paragraph 114(a). 1
----~---


                            Execution by a single dose of compounded pentobarbital or sodium
                            pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                            Complaint paragraph 114(b).




         X
                            Execution by a single dose of 40 milligrams of FDA-approved
                            midazolam and potassium chloride, as described fully in Plaintiffs' Third
                            Amended Complaint paragraph 114( c).
        J




            X               Execution by firing squad as described fully m Plaintiffs' Third
                            Amended Complaint paragraph 114( d).


            Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
            obtain pentobarbital or sodium pentothal for use in an execution to be held within
            the State, as pled in 1 114 of your Complaint.

            Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

            The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pentobarbital.



1   Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.


                                                    2
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 213 of 226



       The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021 , Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report 125. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report       1 25.   The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report 1125, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report   1126, 47.   A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman' s research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report 1126,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman' s start-up company Alluvium




                                                3
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 214 of 226




Biosciences, Inc., by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 4 7.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbita1 sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27,   88-94. Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11 , 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter of the Federal Bureau of Prisons ' Execution Protocol Cases, Case No. 19-mc-0 145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11112/2020 Crow Dep. Tr. at 256-258.

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No. That's not what I was engaged to do.

               Q Do you know where to acquire it?



                                                  4
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 215 of 226



               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Buffington

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Bmovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas ' s pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pentobarbital for use in Arizona's lethal injection


                                                 5
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 216 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma' s current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC' s only attempts to

identify the federal government' s source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65 . The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id

at 84-85, 89-90.

        The State of Oklahoma' s efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma' s Execution Protocol. See sources cited above.

                                         *       *       *




                                                 6
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 217 of 226




                                      , declare under penalty of perjury that the foregoing is true

and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



       May 5, 2021
Date

          6 2021
Dated: May_,

                                     sl Michael W Lieberman
                                     Michael W. Lieberman, OBA# 32694
                                     Emma V. Rolls, OBA# 18820
                                     Patti P. Ghezzi, OBA #6875
                                     Office of the Federal Public Defender
                                     215 Dean A. McGee Ave., Suite 707
                                     Oklahoma City, OK 73102
                                     Telephone: (405) 609-5975
                                     Michael_ Lieberman@fd.org
                                     Emma_ Rolls@fd.org
                                     Patti_ Ghezzi@fd .org

                                     Harry P. Cohen (admitted pro hac vice)
                                      Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                      Crowell & Moring LLP
                                      590 Madison Avenue
                                      New York, NY 10022
                                     ·Telephone: (212) 223-4000
                                      hcohen@crowell.com

                                     Jon M. Sands
                                     Federal Public Defender District of Arizona
                                     Dale A. Baich (OH Bar No. 0025070)
                                     Jennifer Moreno (Bar No. CA 244967)
                                     850 West Adams Street, Suite 201
                                     Phoenix, Arizona 85007
                                     Telephone: (602) 382-2816
                                     Facsimile: (602) 889-3960
                                     dale_ baich@fd.org
                                     Jennifer_ Moreno@fd.org


                                               7
Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 218 of 226




                       COUNSEL FOR PLAINTIFFS

                       Alex Kursman
                       Shawn Nolan
                       Assistant Federal Defenders Capital Habeas Unit
                       Federal Community Defender Office for the Eastern
                       District of Pennsylvania
                       601 Walnut Street
                       Philadelphia, PA 19106
                       Telephone: (215) 928-0520

                       COUNSEL FOR PHILLIP HANCOCK




                                 8
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 219 of 226




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al. ,                        )
                                                  )
                         Plaintiffs,              )
                                                  )
                 vs.                              )
                                                      Case No . 5:14-CV-665-F
                                                  )
 RANDY CHANDLER, et al.,                          )
                                                  )
                         Defendants.              )




            PLAINTIFFS' SUPPLEMENTAL RESPONSES AND OBJECTIONS
                TO DEFENDANTS' INTERROGATORIES NOS. 15 & 16

        Plaintiffs, by and through their attorneys, and pursuant to Rule 33 of the Federal Rules of

Civil Procedure, the Local Rules of the Western District of Oklahoma (the "Local Rules"), and the

Court's April 2, 2021 , Order, supplement their October 8, 2020, Responses and Objections to

Defendants' Interrogatories Nos. 15 & 16 as follows:

            SUPPLEMENTAL RESPONSES TO INTERROGATORIES 15 & 16

        Subject to, and without waiver of, the General and Specific Responses and Objections set

forth in Plaintiffs October 8, 2020, Responses and Objections to Defendants' Interrogatories,

Requests for Admission, and Requests for Production, Plaintiffs responds as follows:

        Interrogatory No. 15: For each Plaintiff, identify which pied alternatives in ,i 114
        are being pied on behalf of that particular Plaintiff.

       Supplemental Response: Subject to foregoing objections, each Plaintiff responds

individually as follows as indicated by that Plaintiffs signature verifying these Interrogatories and

that Plaintiffs initials below:




                                                 1
          Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 220 of 226




    Plaintiff's Initials    Alternative Pied (Compl. 1114)

                           Execution by a single dose of FDA-approved pentobarbital or sodium
                           pentothal (thiopental) as provided by Charts A and B of the Execution
                           Protocol as described fully in Plaintiffs' Third Amended Complaint
                           paragraph 114(a). 1



                           Execution by a single dose of compounded pentobarbital or sodium
                           pentothal (thiopental) as described fully in Plaintiffs' Third Amended
                           Complaint paragraph 114(b).



                           Execution by a single dose of 40 milligrams of FDA-approved
                           midazolam and potassium chloride, as described fully in Plaintiffs' Third
                           Amended Complaint paragraph 114(c).



                           Execution by firing squad as described fully m Plaintiffs' Third
                           Amended Complaint paragraph 114(d).


          Interrogatory No. 16: Identify where and from whom the State of Oklahoma can
          obtain pentobarbital or sodium pentothal for use in an execution to be held within
          the State, as pled in 'if 114 of your Complaint.

          Supplemental Response: Subject to foregoing objections, Plaintiffs respond as follows:

          The State of Oklahoma has at least five alternative potential sources for pentobarbital:

(1) synthesis by a properly licensed chemistry lab; (2) Defendants' technical expert Dr. Buffington

who testified that he is aware of a source or sources; (3) the source(s) for the numerous other states

that carry out executions using pentobarbital; (4) the source(s) for the federal government, which

has recently carried out 13 executions using pentobarbital; or (5) one of the more than 900

pharmacies licensed by the State of Oklahoma and not contacted by the ODOC in an effort to find

pento barbital.



1
    Relevant excerpts of Plaintiffs' Third Amended Complaint are attached hereto as Exhibit A.


                                                   2
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 221 of 226



       The State of Oklahoma can have pentothal (thiopental) or pentobarbital synthesized by a

properly licensed and regulated commercial or research laboratory. Preparation, or synthesis, of

sodium pentothal or pentobarbital sodium, the execution chemicals listed in Charts A and B of

Attachment D to Oklahoma's Execution Protocol, is feasible, available, and readily implemented.

See generally January 8, 2021, Expert Opinion of David H. Sherman, Ph.D., attached hereto as

Exhibit B ("Sherman Expert Report"). The method for synthesis of both sodium pentothal or

pentobarbital sodium is efficient, scalable, and straightforward. Sherman Expert Report ,r 25. It

involves alkylation of malonic ester followed by cyclization with thiourea in the presence of

sodium ethoxide. Because the method for synthesis of sodium pentothal and pentobarbital sodium

is scalable, the execution chemicals can be made in the quantities called for in the Execution

Protocol, and increased as needed. Sherman Expert Report        ,r   25. The reactions necessary to

synthesize the execution chemicals require reactants (ingredients) that are commercially available,

and standard laboratory equipment and glassware that is either readily available in most

laboratories or easy to obtain. Sherman Expert Report ,r,r 25, 59-62, 69, 83.

       Additionally, the skill needed to synthesize sodium pentothal and pentobarbital sodium is

relatively low. Sherman Expert Report ,r,r 26, 47. A typical person of skill in the art capable of

synthesizing thiopental or pentobarbital is an undergraduate student with one to two years of

laboratory experience in synthetic chemistry. Undergraduate students with this level of experience

who have worked in Dr. Sherman's research laboratory at the University of Michigan over the past

17 years have the skills to conduct this level of synthetic chemistry. Sherman Expert Report ,r,r 26,

47. Synthetic work requiring the same level of skills to make pentobarbital or pentobarbital

sodium has also been conducted by persons at Dr. Sherman's start-up company Alluvium




                                                 3
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 222 of 226



Biosciences, Inc. , by undergraduate students with one to two years of laboratory experience.

Sherman Expert Report ,r,r 26, 4 7.

       There are both university and private commercial laboratories within Oklahoma capable of

performing the synthesis of both execution chemicals that are available commercially for hire,

including the University of Oklahoma. Sherman Expert Report ,r,r 27, 88-94. These labs have the

capability to perform the synthesis and the requisite post-synthesis testing necessary to provide

pentobarbital sodium or sodium pentothal in the quantities required by the Execution Protocol.

Sherman Expert Report    ,r,r 27,   88-94. Following synthesis of pentobarbital sodium or sodium

pentothal by a chemist, "the formulation of pentobarbital is relatively straightforward and can be

carried out by" a compounding pharmacist licensed by the state and with appropriate experience.

See January 11, 2021, Expert Opinion of Dr. Lawrence H. Block, Ph.D., FAPRS, FAAPS, attached

hereto as Exhibit C; see also September 16, 2020, Declaration of Peter W. Swaan, Ph.D., filed in

In the Matter of the Federal Bureau ofPrisons ' Execution Protocol Cases, Case No. 19-mc-0145,

(D. Col.) and materials attached to and cited therein, attached to the Expert Opinion of Dr. Block;

2/10/21 Buffington Dep. Tr. at 117-119. ODOC Director Crow testified that ODOC had made no

efforts to obtain synthesis of the active pharmaceutical ingredient pentobarbital used in

Oklahoma's Execution Protocol. See 11/12/2020 Crow Dep. Tr. at 256-258 .

       Alternatively, the State of Oklahoma can likely also obtain pentobarbital with ordinary

transactional effort through its expert, Dr. Daniel E. Buffington. Dr. Buffington testified that he

knows where to acquire pentobarbital:

               Q Did the DOC ask you if you knew where you could acquire the
               active pharmaceutical ingredient to compound pentobarbital?

               A No . That's not what I was engaged to do .

               Q Do you know where to acquire it?



                                                  4
       Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 223 of 226




               A Yes.

               Q Would you be able to acquire it?

               A I would have to ask Dr. Sherman or Dr. Block.

2/10/21 Buffington Dep. Tr. at 122:15-20 (excerpts attached hereto as Exhibit D). Dr. Bufti.ngton

also testified that if he had the facilities to do so, he or any pharmacist or pharmacologist could

compound pentobarbital. Id. at 117-119. Dr. Buffington also acknowledged that he believes there

are pharmacies in the United States that would compound pentobarbital for lethal injections, and

that he had "discussions with colleagues in conferences and they said they would compound

pentobarbital for departments of corrections." Id. at 120.

       As an additional alternative, the State of Oklahoma can obtain pentobarbital from one or

more of the same sources used by other states that have carried out lethal injection just in the last

two years using pentobarbital, including Texas, Georgia, Missouri, and South Dakota. Arizona

also recently announced that the "Attorney General's Office has found a lawful supplier of

pentobarbital that can make the drug available to our state." Aug. 20, 2020, Ltr. from Az. AG

Brnovich to Gov. Ducey, attached hereto as Exhibit E. Despite this, Mr. Bentley of the Oklahoma

Department of Corrections (ODOC), the individual tasked with identifying a source of

pentobarbital by ODOC Director Scott Crow testified that he did not contact any states in an effort

to locate a source of pentobarbital. See 12/30/2020 Bentley Dep. Tr. at 88 (excerpts attached

hereto as Exhibit F). Additionally, Mr. Bentley testified that despite the fact that Texas's supply

of pentobarbital was publicly known, he did not contact Texas's pentobarbital supplier. Id. at 83-

84. ODOC Director Crow testified that he was not even aware that South Dakota, Ohio, or Georgia

used pentobarbital to execute prisoners using a single drug protocol. 11/12/20 Crow Dep. Tr. at

112. ODOC Director Crow further testified that he was not aware that Arizona announced in

October 2020 that they had found a source of pento barbital for use in Arizona's lethal injection


                                                 5
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 224 of 226




protocol. 11/17/2020 Crow Dep. Tr. 181-82. Once he was made aware, Director Crow testified

that ODOC would watch "what transpires in Arizona" but would "stay the course" and continue

to use Oklahoma's current Execution Protocol. Id. at 182-86.

        Another alternative source for pentobarbital is the source(s) used by the federal government

to carry out its lethal injection executions. The federal government used pentobarbital in thirteen

executions conducted from July 2020 through mid-January 2021. The ODOC's only attempts to

identify the federal government's source of pentobarbital included calling the "main line" at USP

Terre Haute "three times," each time being transferred to the "public information officer," and

each of the three times leaving a message without receiving a call back. 12/30/2020 Bentley Dep.

Tr. at 71.

        And finally, still another alternative is for the State of Oklahoma to obtain pentobarbital

from one or more of almost 1,000 licensed Oklahoma pharmacies that the State of Oklahoma has

not yet contacted in an effort to obtain pentobarbital. ODOC requested and received a list of all

active retail pharmacies in the State of Oklahoma. 12/30/2020 Bentley Dep. Tr. at 65. The list

included almost 1,000 pharmacies. Mr. Bentley on behalf of ODOC contacted approximately 40

of those pharmacies, or approximately 4%, in an effort to identify a source for pentobarbital. Id.

at 84-85, 89-90.

        The State of Oklahoma's efforts to obtain pentothal and pentobarbital sodium from any of

the above-described five potential sources have been inadequate to conclude that either sodium

pentothal or pentobarbital sodium are unavailable to the State of Oklahoma for purposes of

carrying out Oklahoma' s Execution Protocol. See sources cited above.

                                         *       *      *




                                                 6
        Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 225 of 226




I,   6 ye   6y de,- {;J;i   1!J i: s   RJkie Jieclare under penalty of perjury that the foregoing is true
and correct, to the best of my knowledge. As to those facts not known personally to me, I have

relied on the sources cited above.



        May 3, 2021
Date

           6 2021
Dated: May _,

                                            s/ Michael W Lieberman
                                            Michael W. Lieberman, OBA # 32694
                                            Emma V. Rolls, OBA# 18820
                                            Patti P. Ghezzi, OBA #6875
                                            Office of the Federal Public Defender
                                            215 Dean A. McGee Ave., Suite 707
                                            Oklahoma City, OK 73102
                                            Telephone: (405) 609-5975
                                            Michael_ Lieberman@fd.org
                                            Emma_ Rolls@fd.org
                                            Patti_ Ghezzi@fd.org

                                            Harry P. Cohen (admitted pro hac vice)
                                            Michael K. Robles (admitted pro hac vice)
                                            James K. Stronski (admitted pro hac vice)
                                            Crowell & Moring LLP
                                            590 Madison A venue
                                            New York, NY 10022
                                            Telephone: (212) 223-4000
                                            hcohen@crowell.com

                                             JonM. Sands
                                             Federal Public Defender District of Arizona
                                             Dale A. Baich (OH Bar No. 0025070)
                                             Jennifer Moreno (Bar No. CA 244967)
                                             850 West Adams Street, Suite 201
                                             Phoenix, Arizona 85007
                                             Telephone: (602) 382-2816
                                             Facsimile: (602) 889-3960
                                             dale_ baich@fd.org
                                             Jennifer_ Moreno@fd.org


                                                        7
•   Case 5:14-cv-00665-F Document 422-1 Filed 05/07/21 Page 226 of 226




                           COUNSEL FOR PLAINTIFFS

                           Alex Kursman
                           Shawn Nolan
                           Assistant Federal Defenders Capital Habeas Unit
                           Federal Community Defender Office for the Eastern
                           District of Pennsylvania
                           601 Walnut Street
                           Philadelphia, PA 19106
                           Telephone: (215) 928-0520

                           COUNSEL FOR PHILLIP HANCOCK




                                     8
